                         Tarter Krinsky & Drogin LLP
                         1350 Broadway
                         New York, NY 10018
                         P 212.216.8000
                         F 212.216.8001
                         www.tarterkrinsky.com



                                                                    Robert A. Wolf, Partner
                                                                    Email: rwolf@tarterkrinsky.com
                                                                    Phone: (212) 216-1159


                                                                    May 26, 2020

-Via Electronic Case Filing and Email-

Honorable Elizabeth S. Stong
United States Bankruptcy Court for the
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

         Re:      Geltzer as Trustee v. Zlata Soshkin, Adv. Proc. No. 17-01157 (ESS)

Dear Judge Stong:

        Our firm is Special Counsel to Robert L. Geltzer, the Plaintiff-Trustee in the above-
referenced adversary proceeding. As Your Honor knows, we have requested an adjournment of
the status conference therein scheduled for Wednesday, May 27, 2020. In the event the conference
is not adjourned, the undersigned, Robert A. Wolf, Esq., rwolf@tarterkrinsky.com, will be
appearing telephonically as the Trustee’s counsel, as will the Trustee Robert L. Geltzer.


                                                             Respectfully submitted,

                                                             /s/ Robert A. Wolf

                                                             Robert A. Wolf



RAW:js




{Client/007401/BANK833/02104414.DOCX;1 }
